 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3082 
 
AN ACT 
Making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2010, and for other purposes.  
 
 
IContinuing Appropriations Amendments 
1. 
(a)The Continuing Appropriations Act, 2011 (Public Law 111–242) is further amended by— 
(1)striking the date specified in section 106(3) and inserting March 4, 2011; and 
(2)adding the following: 
 
147. 
(a)For the purposes of this section— 
(1)the term employee— 
(A)means an employee as defined in section 2105 of title 5, United States Code; and 
(B)includes an individual to whom subsection (b), (c), or (f) of such section 2105 pertains (whether or not such individual satisfies subparagraph (A)); 
(2)the term senior executive means— 
(A)a member of the Senior Executive Service under subchapter VIII of chapter 53 of title 5, United States Code; 
(B)a member of the FBI–DEA Senior Executive Service under subchapter III of chapter 31 of title 5, United States Code; 
(C)a member of the Senior Foreign Service under chapter 4 of title I of the Foreign Service Act of 1980 (22 U.S.C. 3961 and following); and 
(D)a member of any similar senior executive service in an Executive agency; 
(3)the term senior-level employee means an employee who holds a position in an Executive agency and who is covered by section 5376 of title 5, United States Code, or any similar authority; and 
(4)the term Executive agency has the meaning given such term by section 105 of title 5, United States Code. 
(b) 
(1)Notwithstanding any other provision of law, except as provided in subsection (e), no statutory pay adjustment which (but for this subsection) would otherwise take effect during the period beginning on January 1, 2011, and ending on December 31, 2012, shall be made. 
(2)For purposes of this subsection, the term statutory pay adjustment means— 
(A)an adjustment required under section 5303, 5304, 5304a, 5318, or 5343(a) of title 5, United States Code; and 
(B)any similar adjustment, required by statute, with respect to employees in an Executive agency. 
(c)Notwithstanding any other provision of law, except as provided in subsection (e), during the period beginning on January 1, 2011, and ending on December 31, 2012, no senior executive or senior-level employee may receive an increase in his or her rate of basic pay absent a change of position that results in a substantial increase in responsibility, or a promotion. 
(d)The President may issue guidance that Executive agencies shall apply in the implementation of this section. 
(e)The Non-Foreign Area Retirement Equity Assurance Act of 2009 (5 U.S.C. 5304 note) shall be applied using the appropriate locality-based comparability payments established by the President as the applicable comparability payments in section 1914(2) and (3) of such Act. 
148.Notwithstanding section 101, the level for Department of Commerce, National Telecommunications and Information Administration, Salaries and Expenses shall be $40,649,000. 
149.The following authorities shall continue in effect through the earlier of the date specified in section 106(3) of this Act or the date of enactment of the National Defense Authorization Act for Fiscal Year 2011: 
(1)Section 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as amended by section 1011 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2441); 
(2)Section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 371 note), as amended by section 1012 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2441); 
(3)Section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85), as amended by section 1014 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2442); 
(4)Sections 611, 612, 613, 614, 615, 616, 1106, 1222(e), 1224 and 1234 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84); 
(5)Section 631 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181); and 
(6)Section 931 of the National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364). 
150.Subject to the availability of appropriations, the Secretary of the Navy may award a contract or contracts for up to 20 Littoral Combat Ships (LCS). 
151.Section 8905a(d)(4)(B) of title 5, United States Code, is amended— 
(1)in clause (i), by striking October 1, 2010 and inserting December 31, 2011; and 
(2)in clause (ii)— 
(A)by striking February 1, 2011 and inserting February 1, 2012; and 
(B)by striking October 1, 2010 and inserting December 31, 2011. 
152.Notwithstanding section 101, the level for Special Inspector General for the Troubled Asset Relief Program, Salaries and Expenses shall be $36,300,000. 
153.Public Law 111–240 is amended in section 1114 and section 1704 by striking December 31, 2010 and inserting March 4, 2011 each time it appears and in section 1704 by adding at the end the following: 
‘(c)For purposes of the loans made under this section, the maximum guaranteed amount outstanding to the borrower may not exceed $4,500,000.’ 
154.The appropriation to the Securities and Exchange Commission pursuant to this Act shall be deemed a regular appropriation for purposes of section 6(b) of the Securities Act of 1933 (15 U.S.C. 77f(b)) and sections 13(e), 14(g), and 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78m(e), 78n(g), and 78ee). 
155.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking December 31, 2010 each place it appears and inserting December 31, 2011. 
156.Notwithstanding section 503 of Public Law 111–83, amounts made available in this Act for the Transportation Security Administration shall be available for transfer between and within Transportation Security Administration appropriations to the extent necessary to avoid furloughs or reduction in force, or to provide funding necessary for programs and activities required by law: 
Provided, That such transfers may not result in the termination of programs, projects or activities: 
Provided further, That the House and Senate Appropriations Committees shall be notified within 15 days of such transfers. 
157.Up to $21,880,000 from Coast Guard, Acquisition, Construction, and Improvements and Coast Guard, Alteration of Bridges may be transferred to Coast Guard, Operating Expenses: 
Provided, That the Coast Guard may decommission one Medium Endurance Cutter, two High Endurance Cutters, four HU–25 aircraft, the Maritime Intelligence Fusion Center, and one Maritime Safety and Security Team, and make staffing changes at the Coast Guard Investigative Service, as outlined in its budget justification documents for fiscal year 2011 as submitted to the Committees on Appropriations of the Senate and House of Representatives. 
158.Notwithstanding section 101, the final proviso under the heading Science and Technology, Research, Development, Acquisition, and Operations in Public Law 111–83 (related to the National Bio- and Agro-defense Facility) shall have no effect with respect to all amounts available under this heading. 
159.Notwithstanding sections 101 and 128, amounts are provided for Department of the Interior—Minerals Management Service—Royalty and Offshore Minerals Management in the manner authorized in Public Law 111–88 for fiscal year 2010, except that for fiscal year 2011 the amounts specified in division A of Public Law 111–88 shall be modified by substituting— 
(1)$200,110,000 for $175,217,000; 
(2)$102,231,000 for $89,374,000; 
(3)$154,890,000 for $156,730,000 each place it appears; and 
(4)fiscal year 2011 shall be substituted for fiscal year 2010 each place it appears. 
160.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation, and Enforcement, may establish accounts, transfer funds among and between the offices and bureaus affected by the reorganization, and take any other administrative actions necessary in conformance with the Appropriations Committee reprogramming procedures described in the joint explanatory statement of the managers accompanying Public Law 111–88 (House of Representatives Report 111–316). 
161.Notwithstanding section 101, section 423 of Public Law 111–88 (123 Stat. 2961), concerning the distribution of geothermal energy receipts, shall have no force or effect and the provisions of section 3003(a) of Public Law 111–212 (124 Stat. 2338) shall apply for fiscal year 2011. 
162.Notwithstanding section 109, of the funds made available by section 101 for payments under subsections (b) and (d) of section 2602 of the Low Income Home Energy Assistance Act of 1981, the Department of Health and Human Services shall obligate the same amount during the period covered by this continuing resolution as was obligated for such purpose during the comparable period during fiscal year 2010. 
163. 
(a)A highly qualified teacher includes a teacher who meets the requirements in 34 CFR 200.56(a)(2)(ii), as published in the Federal Register on December 2, 2002. 
(b)This provision is effective on the date of enactment of this provision through the end of the 2012–2013 academic year. 
164. 
(a)Notwithstanding section 101, the level for Department of Education, Student Financial Assistance to carry out subpart 1 of part A of title IV of the Higher Education Act of 1965 shall be $23,162,000,000. 
(b)The maximum Pell Grant for which a student shall be eligible during award year 2011–2012 shall be $4,860. 
165. 
(a)Notwithstanding section 1018(d) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1907(d)), the use of any funds appropriated to the United States Capitol Police during fiscal year 2003 for transfer relating to the Truck Interdiction Monitoring Program to the working capital fund established under section 328 of title 49, United States Code, is ratified. 
(b)Nothing in subsection (a) may be construed to waive sections 1341, 1342, 1349, 1350, or 1351 of title 31, United States Code, or subchapter II of chapter 15 of such title (commonly known as the Anti-Deficiency Act). 
(c)Notwithstanding section 106 of this Act, the use of the funds described under subsection (a) of this section shall apply without fiscal year limitation. 
166.Notwithstanding section 101, amounts are provided for Department of Veterans Affairs, Departmental Administration, General Operating Expenses at a rate for operations of $2,546,276,000, of which not less than $2,148,776,000 shall be for the Veterans Benefits Administration.. 
(b)This section may be cited as the Continuing Appropriations Amendments, 2011. 
IIExtension of Current Surface Transportation Programs 
2001.Short title; reconciliation of funds 
(a)This title may be cited as the Surface Transportation Extension Act of 2010, Part II. 
(b)Reconciliation of fundsThe Secretary of Transportation shall reduce the amount apportioned or allocated for a program, project, or activity under this title in fiscal year 2011 by amounts apportioned or allocated pursuant to the Surface Transportation Extension Act of 2010 for the period beginning on October 1, 2010, and ending on December 31, 2010. 
AFederal-Aid Highways 
2101.EXTENSION OF FEDERAL-AID HIGHWAY PROGRAMS. 
(a)In generalSection 411 of the Surface Transportation Extension Act of 2010 (Public Law 111–147; 124 Stat. 78) is amended— 
(1)by striking the period beginning on October 1, 2010, and ending on December 31, 2010 each place it appears (except in subsection (c)(2)) and inserting the period beginning on October 1, 2010, and ending on March 4, 2011; 
(2)in subsection (a) by striking December 31, 2010 and inserting March 4, 2011; 
(3)in subsection (b)(2) by striking 1/4 and inserting 155/365; 
(4)in subsection (c)— 
(A)in paragraph (2)— 
(i)by striking 1/4 and inserting 155/365; and 
(ii)by striking the period beginning on October 1, 2010, and ending on December 31, 2010, and inserting the period beginning on October 1, 2010, and ending on March 4, 2011; 
(B)in paragraph (4)— 
(i)in subparagraph (A)(ii) by striking 1/4 and inserting 155/365; and 
(ii)in subparagraph (B)(ii)(II) by striking $159,750,000 and inserting $271,356,164; and 
(C)in paragraph (5) by striking 1/4 and inserting 155/365; 
(5)in subsection (d)— 
(A)by striking 1/4 each place it appears and inserting 155/365; and 
(B)in paragraph (2)(A)— 
(i)in the matter preceding clause (i) by striking apportioned under sections 104(b) and 144 of title 23, United States Code, and inserting specified in section 105(a)(2) of title 23, United States Code (except the high priority projects program),; and 
(ii)in clause (ii) by striking apportioned under such sections of such Code and inserting specified in such section 105(a)(2) (except the high priority projects program); and 
(6)in subsection (e)(1)(B) by striking 1/4 and inserting 155/365. 
(b)Administrative expensesSection 412(a)(2) of the Surface Transportation Extension Act of 2010 (Public Law 111–147; 124 Stat. 83) is amended— 
(1)by striking $105,606,250 and inserting $179,385,959; and 
(2)by striking the period beginning on October 1, 2010, and ending on December 31, 2010 and inserting the period beginning on October 1, 2010, and ending on March 4, 2011. 
BExtension of National Highway Traffic Safety Administration, Federal Motor Carrier Safety Administration, and Additional Programs 
2201.Extension of National Highway Traffic Safety Administration highway safety programs 
(a)Chapter 4 highway safety programsSection 2001(a)(1) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $58,750,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $99,795,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(b)Highway safety research and developmentSection 2001(a)(2) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $27,061,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $45,967,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(c)Occupant protection incentive grantsSection 2001(a)(3) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $6,250,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $10,616,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(d)Safety belt performance grantsSection 2001(a)(4) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $31,125,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $52,870,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(e)State traffic safety information system improvementsSection 2001(a)(5) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $8,625,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $14,651,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(f)Alcohol-impaired driving countermeasures incentive grant programSection 2001(a)(6) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $34,750,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $59,027,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(g)National driver registerSection 2001(a)(7) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $1,029,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $1,748,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(h)High visibility enforcement programSection 2001(a)(8) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $7,250,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $12,315,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(i)Motorcyclist safetySection 2001(a)(9) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $1,750,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $2,973,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(j)Child safety and child booster seat safety incentive grantsSection 2001(a)(10) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $1,750,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $2,973,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
(k)Administrative expensesSection 2001(a)(11) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $6,332,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $10,756,000 for the period beginning on October 1, 2010, and ending on March 4, 2011.. 
2202.Extension of Federal Motor Carrier Safety Administration programs 
(a)Motor carrier safety grantsSection 31104(a)(7) of title 49, United States Code, is amended by striking $52,679,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting $88,753,000 for the period beginning October 1, 2010, and ending on March 4, 2011.. 
(b)Administrative expensesSection 31104(i)(1)(G) of title 49, United States Code, is amended by striking $61,036,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting $103,678,000 for the period beginning October 1, 2010, and ending on March 4, 2011.. 
(c)Grant programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715) is amended— 
(1)in paragraph (1)— 
(A)by striking and after 2009,; and 
(B)by striking and $6,301,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $10,616,000 for the period beginning October 1, 2010, and ending on March 4, 2011.; 
(2)in paragraph (2) by striking and $8,066,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $13,589,000 for the period beginning October 1, 2010, and ending on March 4, 2011.; 
(3)in paragraph (3) by striking and $1,260,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $2,123,000 for the period beginning October 1, 2010, and ending on March 4, 2011.; 
(4)in paragraph (4) by striking and $6,301,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $10,616,000 for the period beginning October 1, 2010, and ending on March 4, 2011.; and 
(5)in paragraph (5) by striking and $756,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $1,274,000 for the period beginning October 1, 2010, and ending on March 4, 2011.. 
(d)High-Priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by striking 2009, $15,000,000 for fiscal year 2010, and $3,781,000 for the period beginning on October 1, 2010, and ending on December 31, 2010 and inserting 2010 and $6,370,000 for the period beginning October 1, 2010, and ending on March 4, 2011. 
(e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by striking (and up to $7,310,000 for the period beginning on October 1, 2010, and ending on December 31, 2010) and inserting (and up to $12,315,000 for the period beginning October 1, 2010, and ending on March 4, 2011). 
(f)Commercial driver’s license information system modernizationSection 4123(d)(6) of SAFETEA–LU (119 Stat. 1736) is amended by striking $2,016,000 for the period beginning on October 1, 2010, and ending on December 31, 2010. and inserting and $3,397,260 for the period beginning October 1, 2010, and ending on March 4, 2011.. 
(g)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by striking and 2010 and all that follows before to carry out and inserting 2010, and $425,545 to the Federal Motor Carrier Safety Administration, and $1,274,000 to the National Highway Traffic Safety Administration, for the period beginning on October 1, 2010, and ending on March 4, 2011,. 
(h)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (119 Stat. 1744) is amended by striking $252,000 for the period beginning on October 1, 2010, and ending on December 31, 2010, and inserting $425,545 for the period beginning on October 1, 2010, and ending on March 4, 2011,. 
(i)Motor carrier safety advisory committeeSection 4144(d) of SAFETEA–LU (119 Stat. 1748) is amended by striking December 31, 2010 and inserting March 4, 2011. 
(j)Working group for development of practices and procedures To enhance Federal-State relationsSection 4213(d) of SAFETEA–LU (49 U.S.C. 14710 note; 119 Stat. 1759) is amended by striking December 31, 2010 and inserting March 4, 2011. 
2203.Additional programs 
(a)Hazardous Materials Research ProjectsSection 7131(c) of SAFETEA–LU (119 Stat. 1910) is amended by striking through 2010 and all that follows before shall be available and inserting through 2010 and $531,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. 
(b)Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a) by striking For each of fiscal years 2006 and all that follows before paragraph (1) and inserting the following: For each of fiscal years 2006 through 2010, and for the period beginning on October 1, 2010, and ending on March 4, 2011, the balance of each annual appropriation made in accordance with the provisions of section 3 remaining after the distributions for administrative expenses and other purposes under subsection (b) and for multistate conservation grants under section 14 shall be distributed as follows:; and 
(2)in subsection (b)(1)(A) by striking the first sentence and inserting the following: From the annual appropriation made in accordance with section 3, for each of fiscal years 2006 through 2010, and for the period beginning on October 1, 2010, and ending on March 4, 2011, the Secretary of the Interior may use no more than the amount specified in subparagraph (B) for the fiscal year for expenses for administration incurred in the implementation of this Act, in accordance with this section and section 9.. 
(c)Surface transportation project delivery pilot programSection 327(i)(1) of title 23, United States Code, is amended by striking 6 years after and inserting 7 years after. 
(d)Implementation of future strategic highway research programSection 510 of title 23, United States Code, is amended by adding at the end the following: 
 
(h)ImplementationNotwithstanding any other provision of this section, the Secretary may use funds made available to carry out this section for implementation of research products related to the future strategic highway research program, including development, demonstration, evaluation, and technology transfer activities.. 
CPublic Transportation Programs 
2301.ALLOCATION OF FUNDS FOR PLANNING PROGRAMS 
Section 5305(g) of title 49, United States Code, is amended by striking December 31, 2010 and inserting March 4, 2011. 
2302.SPECIAL RULE FOR URBANIZED FORMULA GRANTS 
Section 5307(b)(2) of title 49, United States Code, is amended— 
(1)in the paragraph heading, by striking December 31, 2010 and inserting March 4, 2011; 
(2)in subparagraph (A) by striking December 31, 2010 and inserting March 4, 2011; and 
(3)in subparagraph (E)— 
(A)in the paragraph heading, by striking December 31, 2010 and inserting March 4, 2011; and 
(B)in the matter preceding clause (i) by striking December 31, 2010 and inserting March 4, 2011. 
2303.Allocating Amounts for capital investment grants 
Section 5309(m) of such title is amended— 
(1)In paragraph (2)— 
(A)in the paragraph heading by striking December 31, 2010 and inserting March 4, 2011; 
(B)in the matter preceding paragraph (A) by striking December 31, 2010 and inserting March 4, 2011; and 
(C)in subparagraph (A)(i), by striking $50,000,000 for the period beginning October 1, 2010, and ending December 31, 2010 and inserting $84,931,000 for the period beginning October 1, 2010 and ending March 4, 2011. 
(2)in paragraph (6)— 
(A)in subparagraph (B) by striking $3,750,000 shall be available for the period beginning October 1, 2010 and ending December 31, 2010 and inserting $6,369,000 shall be available for the period beginning October 1, 2010 and ending March 4, 2011; 
(B)in subparagraph (C) by striking $1,250,000 shall be available for the period beginning October 1, 2010 and ending December 31, 2010 and inserting $2,123,000 shall be available for the period beginning October 1, 2010 and ending March 4, 2011. 
(3)in paragraph (7)— 
(A)in clause (ii) of subparagraph (A)— 
(i)in the clause heading, by striking December 31, 2010 and inserting March 4, 2011; 
(ii)by striking $2,500,000 shall be available for the period beginning October 1, 2010 and ending December 31, 2010 and inserting $4,246,000 shall be available for the period beginning October 1, 2010 and ending March 4, 2011; 
(iii)by striking 25 percent and inserting 155/365ths. 
(4)in subparagraph (B), by amending clause (vi) to read, $5,732,000 for the period beginning October 1, 2010 and ending March 4, 2011. 
(5)in subparagraph (C) by striking December 31, 2010 and inserting March 4, 2011. 
(6)in subparagraph (D) by striking $8,750,000 shall be available for the period beginning October 1, 2010, and ending December 31, 2010 and inserting $14,863,000 shall be available for the period beginning October 1, 2010 and ending March 4, 2011; 
(7)in subparagraph (E) by striking $750,000 shall be available for the period beginning October 1, 2010, and ending December 31, 2010 and inserting $1,273,000 shall be available for the period beginning October 1, 2010 and ending March 4, 2011. 
2304.Apportionment of Formula Grants for Other than Urbanized Areas 
Section 5311(c)(1)(F) of title 49, United States Code, is amended to read as follows: 
 
(F)$6,369,000 for the period beginning October 1, 2010 and ending March 4, 2011.. 
2305.Apportionment based on fixed guideway factors 
Section 5337(g) of title 49, United States Code, is amended to read as follows: 
 
(g)Special rule for October 1, 2010, through March 4, 2011The Secretary shall apportion amounts made available for fixed guideway modernization under section 5309 for the period beginning October 1, 2010, and ending March 4, 2011, in accordance with subsection (a), except that the Secretary shall apportion 155/365ths of each dollar amount specified in subsection (a).. 
2306.Authorizations for Public Transportation 
(a)Formula and Bus GrantsSection 5338(b) of title 49, United States Code, is amended— 
(1)by amending paragraph (1)(F) as follows: 
 
(F)$3,550,376,000 for the period beginning October 1, 2010, and ending March 4, 2011.. 
(2)in paragraph (2)— 
(A)in subparagraph (A) by striking $28,375,000 for the period beginning October 1, 2010, and ending December 31, 2010 and by inserting $48,198,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(B)in subparagraph (B) by striking $1,040,091,250 for the period beginning October 1, 2010, and ending December 31, 2010 and inserting $1,766,730,000 for the period beginning October 1, 2010, and ending March 4, 2011; 
(C)in subparagraph (C) by striking $12,875,000 for the period beginning October 1, 2010, and ending December 31, 2010 and by inserting $21,869,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(D)in subparagraph (D) by striking $416,625,000 for the period beginning October 1, 2010 and ending December 31, 2010 and by inserting $707,691,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(E)in subparagraph (E) by striking $246,000,000 for the period beginning October 1, 2010 and ending December 31, 2010 and inserting $417,863,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(F)in subparagraph (F) by striking $33,375,000 for the period beginning October 1, 2010 and ending December 31, 2010 and inserting $56,691,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(G)in subparagraph (G) by striking $116,250,000 for the period beginning October 1, 2010 and ending December 31, 2010 and inserting $197,465,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(H)in subparagraph (H) by striking $41,125,000 for the period beginning October 1, 2010 and ending December 31, 2010 and inserting $69,856,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(I)in subparagraph (I) by striking $23,125,000 for the period beginning October 1, 2010 and ending December 31, 2010 and inserting $39,280,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(J)in subparagraph (J) by striking $6,725,000 for the period beginning October 1, 2010 and ending December 31, 2010 and by inserting $11,423,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(K)in subparagraph (K) by striking $875,000 for the period beginning October 1, 2010 and ending December 31, 2010 and by inserting $1,486,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(L)in subparagraph (L) by striking $6,250,000 for the period beginning October 1, 2010 and ending December 31, 2010 and by inserting $10,616,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(M)in subparagraph (M) by striking $116,250,000 for the period beginning October 1, 2010 and ending December 31, 2010 and by inserting $197,465,000 for the period beginning October 1, 2010 and ending March 4, 2011; and 
(N)in subparagraph (N) by striking $2,200,000 for the period beginning October 1, 2010 and ending December 31, 2010 and by inserting $3,736,000 for the period beginning October 1, 2010 and ending March 4, 2011. 
(b)Capital Investment GrantsSection 5338(c)(6) of title 49 United States Code, is amended to read as follows: 
 
(6)$849,315,000 for the period of October 1, 2010 through March 4, 2011.. 
(c)Research and University Research CentersSection 5338(d) of title 49, United States Code, is amended— 
(1)in paragraph (1), in the matter preceding subparagraph (A), by striking $17,437,500 for the period beginning October 1, 2010, and ending December 31, 2010 and inserting $29,619,000 for the period beginning October 1, 2010 and ending March 4, 2011; 
(2)paragraph (3)(A)(ii) is amended to read as follows: 
 
(ii)October 1, 2010 through March 4, 2011Of amounts authorized to be appropriated for the period beginning October 1, 2010, through March 4, 2011, under paragraph (1), the Secretary shall allocate for each of the activities and projects described in subparagraphs (A) through (F) of paragraph (1) an amount equal to 155/365ths of the amount allocated for fiscal year 2009 under each such subparagraph.. 
(3)Paragraph (3)(B)(ii) is amended to read as follows: 
 
(ii)October 1, 2010 through March 4, 2011Of the amounts allocated under subparagraph (A)(i) for the university centers program under section 5506 for the period beginning October 1, 2010, and ending March 4, 2011, the Secretary shall allocate for each program described in clauses (i) through (iii) and (v) through (viii) of paragraph (2)(A) an amount equal to 155/365ths of the amount allocated for fiscal year 2009 under each such clause.. 
(4)In clause (3)(B)(iii)— 
(A)by striking 2010 and inserting 2011; and 
(B)by striking 2009 and inserting 2010. 
(d)AdministrationSection 5338(e)(6) of title 49, United States Code, is amended to read as follows— 
 
(6)$42,003,000 for the period of October 1, 2010 through March 4, 2011.. 
2307.Amendments to SAFETEA–LU 
(a)Contracted Paratransit PilotSection 3009(i)(1) of SAFETEA–LU (Public Law 109–59; 119 Stat. 1572) is amended by striking December 31, 2010 and inserting March 4, 2011. 
(b)Public-Private Partnership Pilot ProgramSection 3011 of SAFETEA–LU (49 U.S.C. 5309 note) is amended— 
(1)in subsection (c)(5), by striking December 31, 2010 and inserting March 4, 2011; and 
(2)in subsection (d), by striking December 31, 2010 and inserting March 4, 2011. 
(c)Elderly Individuals and Individuals with Disabilities Pilot ProgramSection 3012(b)(8) of SAFETEA–LU (49 U.S.C. 5310 note) is amended by striking December 31, 2010 and inserting March 4, 2011. 
(d)Obligation CeilingSection 3040(7) of SAFETEA–LU (Public Law 109–59; 119 Stat. 1639, is amended to read as follows: 
 
(7)$4,462,196,000 for the period beginning October 1, 2010, and ending March 4, 2011, of which not more than $3,550,376,000 shall be from the Mass Transit Account.. 
(e)Project Authorizations for New Fixed Guideway Capital ProjectsSection 3043 of SAFETEA–LU (Public Law 109–59; 119 Stat. 1640) is amended in subsections (b) and (c) by striking December 31, 2010 and inserting March 4, 2011. 
(f)Allocations for national Research and technology ProgramsSection 3046 of SAFETEA–LU (49 U.S.C. 5338; 119 Stat. 1706) is amended— 
(1)in subsection (c)(2), by striking December 31, 2010 and inserting March 4, 2011, and by striking 25 percent and inserting 155/365ths. 
(2)In subsection (d)— 
(A)by striking 2010 and inserting 2011; and 
(B)by striking 2009 and inserting 2010. 
2308.Level of obligation limitations 
(a)Highway categorySection 8003(a) of SAFETEA–LU (2 U.S.C. 901 note; 119 Stat. 1917) is amended— 
(1)in paragraph (6) by striking for the period beginning on October 1, 2009, and ending on September 30, 2010, and inserting for fiscal year 2010,; and 
(2)by striking paragraph (7) and inserting the following: 
 
(7)for the period beginning October 1, 2010, and ending on March 4, 2011, $18,035,192,815.. 
(b)Mass transit categorySection 8003(b) of SAFETEA–LU (2 U.S.C. 901 note; 119 Stat. 1917) is amended— 
(1)in paragraph (6) by striking for the period beginning on October 1, 2009, and ending on December 31, 2010, and inserting for fiscal year 2010,; and 
(2)by striking paragraph (7) and inserting the following: 
 
(7)for the period beginning October 1, 2010, and ending on March 4, 2011, $4,390,137,192.. 
DExtension of Expenditure Authority 
2401.Extension of expenditure authority 
(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— 
(1)by striking December 31, 2010 (January 1, 2011, in the case of expenditures for administrative expenses) in subsections (b)(6)(B) and (c)(1) and inserting March 5, 2011; 
(2)by striking the Surface Transportation Extension Act of 2010 in subsections (c)(1) and (e)(3) and inserting the Surface Transportation Extension Act of 2010, Part II; and 
(3)by striking January 1, 2011 in subsection (e)(3) and inserting March 5, 2011. 
(b)Sport Fish Restoration and Boating Trust FundSection 9504 of the Internal Revenue Code of 1986 is amended— 
(1)by striking Surface Transportation Extension Act of 2010 each place it appears in subsection (b)(2) and inserting Surface Transportation Extension Act of 2010, Part II; and 
(2)by striking January 1, 2011 in subsection (d)(2) and inserting March 5, 2011. 
(c)Effective dateThe amendments made by this section shall take effect on December 31, 2010.This Act may be cited as the Continuing Appropriations and Surface Transportation Extensions Act, 2011. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
